IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-14,965-17


                   EX PARTE WILLIAM CHARLES COOPER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 923335-K IN THE 176TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to forty-five years’ imprisonment.

        In his present application, Applicant raises several grounds attacking his conviction. This

application, however, presents a more serious question. This Court’s records reflect that Applicant

has filed seven prior applications pertaining to this conviction since it became final. It is obvious

from the record that Applicant continues to raise issues that have been presented and rejected in

previous applications or that should have been presented in previous applications. The writ of
                                                                                                  -2-

habeas corpus is not to be lightly or easily abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex parte

Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974). Because of his repetitive claims, we hold that

Applicant’s claims are barred from review under Article 11.07, § 4, and are waived and abandoned

by his abuse of the writ. This application is dismissed.

       Therefore, we instruct the Honorable Abel Acosta, Clerk of the Court of Criminal Appeals,

not to accept or file the instant application for a writ of habeas corpus, or any future application

pertaining to this conviction unless Applicant is able to show in such an application that any claims

presented have not been raised previously and that they could not have been presented in a previous

application for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).

       Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: December 17, 2014
Do not publish